 


109 HR 4605 IH: Achieving Our IDEA Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4605 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. McCollum of Minnesota (for herself, Mr. Oberstar, and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Individuals with Disabilities Education Act to fully fund 40 percent of the average per pupil expenditure for programs under part B of that Act. 
 
 
1.Short titleThis Act may be cited as the Achieving Our IDEA Act of 2005.
2.Mandatory funding of the Individuals with Disabilities Education ActSection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows:

(i)Mandatory FundingFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated, and there are appropriated—
(1)$11,400,000,000 for fiscal year 2007;
(2)$13,920,000,000 for fiscal year 2008;
(3)$16,440,000,000 for fiscal year 2009;
(4)$18,960,000,000 for fiscal year 2010;
(5)$21,480,000,000 for fiscal year 2011;
(6)$24,000,000,000, or such sums as may be necessary to fully fund 40 percent of the average per pupil expenditure for programs under this part, other than section 619, whichever is less, for fiscal year 2012; and
(7)such sums as may be necessary to fully fund 40 percent of the average per pupil expenditure for programs under this part, other than section 619, for each subsequent fiscal year.. 
 
